Title: From George Washington to Richard Champion, 19 July 1791
From: Washington, George
To: Champion, Richard

 

Sir,
Philadelphia July 19th 1791

While I was on my Journey through the Southern States it was not in my power to acknowledge the receipt of your letter of the 24th of May, which was put into my hands at Camden, and to make a proper return of my thanks for the Manuscript reflections upon our present situation &c.—and the printed Volume of your Observations on the Commercial Connexion between Great Britain and the United States, which accompanied your letter. You will therefore, Sir, be pleased now to accept my acknowledgements for these, as well as for the very polite terms in which you express yourself towards me in your letter. To endeavour to diffuse a knowledge of the true interests of our Country in a commercial or political view is certainly a meritorious attempt, and in this age of free inquiry every one has a right to submit to the consideration of his fellow-citizens such sentiments or information as he thinks may conduce to their interest or happiness. I am, Sir, Your most Obedt Servt

Go: Washington

